Per Curiam:

This appeal from appellant’s conviction of the offense of discharging a firearm into a dwelling in violation of Section 16-142, Code of 1962, is upon a single exception, %. e., “That the trial judge abused his discretion in refusing trial counsel’s motion for continuance.” The oral motion was made upon the ground of the absence of a witness. No attempt was made to comply with either the letter or spirit of Rule 27 of the Rules of the Circuit Court. Manifestly, since no showing was made which would have justified the exercise of the trial judge’s discretion in favor of granting the motion, no abuse of discretion in its refusal appears.
Affirmed.